            Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 1 of 27




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                     -X
TODD R. BRIGLIN,
                                                            AMENDED COMPLAINT
                      Plaintiff,                            Pro-se
                                                            42U.S.C. $ 1983


-against-                                                   19-CV-6927L


DR. HURLEY, FACILITY HEALTH SERVICES DIRECTOR, GROVELAND
CORRECTIONAL FACILITY;
DEP. WALKER, DEPUTY SUPERINTENDENT OF PROGRAMS, GROVELAND
CORRECTIONAL FACILITY;
RN "JANE DOE," GROVELAND CORRECTIONAL FACILITY
                      Defendants.
—             -                                     -X                          I




I.     STATEMENT OF JURISDICTION

This is a civil action seeking relief and/or damages to defend and protect rights guaranteed bythe
Constitution of the United States. This action is brought pursuant to 42 U.S.C. § 1983 for a

violation ofthe plaintiffs federal rights under the Eighth Amendment and the Americans Avith

Disabilities Act (hereinafter ADA) and Section 504 ofthe Rehabilitation Act. Plaintiff asserts

that theDefendants failed to protect this inmate from harm, assault and battery, andequal

protection under the ADA and Section 504 ofthe Rehabilitation Act by failing to provide
reasonable accommodations for his disabilities and medical attention. The Coui| hasjurisdiction

over the action pursuant to 28 U.S.C. §§ 1331, 1343, (3) AND (4), AND § 2201.
        Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 2 of 27




II.   PARTIES TO THIS ACTION

A. PLAINTIFF'S INFORMATION

      Todd R. Briglin
      DIN# 13B0104
      Franklin Correctional Facility
      62 Bare Hill Road, P.O. Box 10
      Malone, New York 12953


B. DEFENDANT'S INFORMATION

      Defendant No. 1: Dr. Hurley, M.D.
                        Facility Health Services Director
                        Groveland Correctional Facility
                        7000 Sonyea Road
                        Sonyea, New York 14556

      Defendant No. 2: Dep. Walker
                        Deputy Superintendent for Programs
                        Groveland Correctional Facility
                        7000 Sonyea Road
                        Sonyea, New York 14556

      Defendant No. 3: RN "JANE DOE"
                        Groveland Correctional Facility
                        7000 Sonyea Road
                        Sonyea, New York 14556


      PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT

      A. Have youbegun anyotherlawsuits in state or federal court dealing with the same
         facts involved in this action?

              YES       X    NO

          Plaintiff has filed a New York State Civil Practice Laws and Rules - article 78
          petition to compel the New York State Department of Corrections and Community
          Supervision to provide adequate medical care and reasonable accommodations for his
          Documented medical conditions.

      B. Have youbegun anyother lawsuits in federal court, which relate to your imprisonment?

              YES       X     NO
          Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 3 of 27




           Filed an initial complaint in the Western District Court witha decision and order
           granting leave to amend complaint with partially severing the complaint to the
           Northern District Court.


III.   STATEMENT OF FACTS

 A.    On August 8, 2015, while on Work Release at Rochester Correctional Facility the Plaintiff
       was struck by a vehicle while riding a bicycle back to the facility while in a crosswalk

       located on East Henrietta Road in the town of Rochester. The plaintiff-sustained injuries to

       his neck, left shoulder, mid and lowback, bothhips, bothlegs andhis grdin area. The

       plaintiff continued to work after the accident but under stringent work restrictions.

 B.    InApril 2016, while at work, the plaintiff slipped ongrease causing his legs to slide into a
       split, which ripped muscles, and nerves in both the upper thigh area and ^oin while
       working at Applebee's in Homell, New York (see Exhibit A)^ - Independent Medical
       Examination, hereinafter "IME").

 C. The plaintiff subsequently has had surgeries inboth legs {Nerve Decomphssion surgery
       and Sports Hernia) (see Exhibit B)^; inhis abdominal wall (four [4] hernia repairs); to
       repair muscles and stretched nerves inhis abdominal wall {Dr. Elkwood; 'Plastic Surgery
       Center, Shrewsburry, NJ); an umbilical hernia; has had three [3] nerves cut in the left

       thigh area{Nerve Ablation) {Canandaigua Regional Medical Center); and three [3]

       nerves cut in his lower back {Nerve Ablation) {SawgrassPain Management; Rochester,

       New York).

 D.    The plaintiff has also sustained injuries as a result of a blood clotentering his lungs and

       having right sided heart failure due to complications of the left leg surgery which



' Independent Medical Examination, hereinafter "IME"
^MRI Hospital for Special Surgery
         Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 4 of 27




      petitioner now takes two [2] diuretics for edema and metoprolol for blood pressure
      (Cardiologist/Pulmonologist; StrongMemorial Hospital) .

E. The plaintiff was prescribed Lyrica (nerve pain), Neurontin (nerve pain), Amatriptalyn
      (nerve pain), Ibuprofen, Oxycodone, and Tylenol. The plaintiff had been taking these
                                                                                          •   •   3
      medications since August of 2015 right after the motor vehicle accident (see ExhibitC)

      (Dr. Demian; Finger Lakes Occupational Health Services: Rochester, New York).
F.    The plaintiffwas arrested on March 11,2019 and was incarcerated at the Steuben County
      Jail and was violated on parole and received an 18-month paroleviolation assessment.

G.    While incarcerated at the Steuben County Jail pending the disposition of the parole

      violation the plaintiff was only given Neurontin (Gabapentin) and Amatriptalyn for his
      nerve pain (see Exhibit D)"^. The plaintiffwhen then transferred to the Ddwnstate
      Correctional Facility (hereinafter "Downstate") prior to the settlement of the new charges

      (Approx. April 25,2019). Upon arrival at Downstate, the plaintiff was placed in the
      infirmary for five [5] days to see the doctor and manage his medication (see Exhibit E)^.
      Additionally, Steuben County Jailmedical records indicated thatthe plaintiff was

      confined to a wheelchair for mobility and restricted to lower levels and n8 stairs (see
      Exhibit D) The doctor at Downstate continued the plaintiffs medications and kept the
      plaintiff in the wheelchair but ordered a cane for short walks but kept the Wheelchair for

       long distance. The plaintiff was then transferred to the Franklin Correctional Facility

      (hereinafter "Franklin"); his assigned facility, by way of direct transporit in a medical

      yan.




^ Reserved Decision from Workers' Compensation Board
  Steuben County Jail Medical Records
^ Downstate Medical Records
^Steuben County Jail Medical Records
         Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 5 of 27




H.    On arrival at Franklin, on a Friday (5/3/2019), the plaintiffwas placed in the infirmary

      until he could be seen by a doctor because he was in a wheelchair at the time and could

      not be released into general population without medical clesarance (see Exhibit C)^. The
      plaintiff was seen by Dr. Pritti Mandalaywala onthe following Monday (5/6/2019) at

      which time shetook the plaintiffs wheelchair and discontinued the plaintiffs Neurontin

      without consulting with a neurologist or running any tests to determine if this

      medication or the wheelchair was needed for his condition.

I.    The plaintiffhad upcoming court trips Starting on June 4,2019 through October 24,2019
      (see Exhibit N)^ to Groveland Correctional Facility (hereinafter "Grovelhnd") pertaining
      to the outstanding charges in Steuben County.

J.    The plaintiff was transported back and forth between Franklin and Groveland, via the bus
      used to transport the general population. The trip from Franklin to Groveland is not direct:
             I. The plaintiff was first transported from Franklin inMalone, New York to
                  Downstate in Fishkill, New York and on the same eveningwas transferred to a

                  bus taking him to Ulster Correctional Facility (hereinafter "Ulster")in Napanoch,
                  New York. The plaintiff was shackled and lee-cuffed to another inmate for

                  the entire trip from approximately 6;30 a.m. until 9:30 p.m;

              II. The plaintiffthen spent the evening at Ulster. The next day he Was transported
                  by bus to the Elmira Correctional Facility (hereinafter "Elmira") inElmira, New
                  York and switched buses to the Auburn Correctional Facility (hereinafter

                  "Auburn") in Auburn, New York. Once again, the plaintiff was shackled and

                  leg-cuffed to another inmate from approximately 6;30 a.m.-until 7;00 p.m.


' Reserved Decision from Workers' Compensation Board
®Locator System Chronological History Display (Briglin 13B0104)
        Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 6 of 27




           III.The plaintiff then spent two [2] nights in the infirmary at Auburn.

           IV. The plaintiff was then transported via bus from Auburn to the Wende
               Correctional Facility (hereinafter "Wende") in Alden, NewYork andwasthen

               held for several hours at Wende ultimately being transported via bus to

               Groveland, in Sonyea, NewYork. The plaintiff was shackled and leg-cuffed

               to another inmate for the entire trip.

K.   The only difference inthe return trip to Franklin from Groyeland isthat the petitioner was
     transported from Elmira to Downstate without stopping at Ulster. Franklin is located in
     northeastern New York close to theCanadian border. Groveland is located in

     southwestern New York. Direct transportation between the two facilities Would take

     approximately five [5] hours driving time. Instead, the trip was extended for five [5]
     days with several days extended beyond 10-12 hours of transport daily.

L.   The plaintiffwas forced to endure these trips between (Franklin) the Northern District of
     New York and the Western District of New York by way of bus transportation to

     Groveland. The plaintiff was discriminated against, forced to walk without his ADA

     approved cane and medically approved Back Brace, shackled and leg-cuffed to another
                                                                                •i
     inmate.


M.   While DOCCS requires that inmates be shackled and leg4cuffed during outside transit,
                                                                                l]
     there is no requirement that inmates be shackled to anothpr inmate. In fact, when inmates
     are taken to outside medical trips the inmates are individually shackled aiid leg-cuffed.

     There are also inmates individually shackled and leg-cuffed during transfer transit trips.
         Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 7 of 27




N.    The plaintiff was assaulted while at Auburn and fell four [4] times while on the bus (see
      Exhibit P)^ or housed at Groveland in a non-handicapped dorm and forced to climb hills

      at Groveland to getto his medication and meals. (Approx. 1 mile round trip)

O.    The plaintiff argues that these corrections officers or sergeant did not havfe to leg-cuff him
      to another inmate. At certain stops the plaintiffspoketo other sergeants and they did not

      leg-cuff me to other inmates and waited until the plaintiff climbed the stairs onthe bus to
      hook my leg irons on him. These Officers and Sergeant that took his medically approved
      medical devices, showed deliberate indifference to his medical needs.

P.    Upon arrival atGroveland the first trip, the plaintiff notified RN "Jane Dbe" that he could
      not endure another trip like he justtook. He explained the increased pairi^he was in, asa
      result oftransit, the issues with falling on the bus and the fact that my bldod pressure was
      high, should have been anindicator ofthe pain he was in. He explained to RN "Jane Doe"
      that they took my cane from me and that was one ofthe reasons why he fell on the bus. At
      this point, the medical staff could have intervened on his behalf and spoke with the doctor
      over his concerns of bus transportation. The plaintiffs concerns were ignored by RN

      "Jane Doe" and once the plaintiff seen Dr. Hurley on September 24,2019, andtold him

      about his issues on transport, he could have intervened and put in a request to have him

      moved by way of direct transport and not onthe regular population bus if my medically
      approved cane and back brace were not allowed on the bus and the state Of his injuries.
Q.    Throughout thetrips, the plaintiff was notconsistently housed in the infirmary or a
                                                                  I
      handicapped housing unit; was forced to climb up numerous steps including when
      boarding and exiting the bus as well as movement throu^out the various'correctional
      facilities.


' Medical Records
           Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 8 of 27




R.      On the plaintiffs first arrival at Groveland, the plaintiff made RN "Jane Doe" aware of
        his disabilities; showed RN "Jane Doe"the medical passes which included the back

        brace, cane, CPAP machine and restrictions to include main housing (Handicap Dorm)

        (see Exhibit F)'°. The plaintiff was not feeling well when he arrived at Groveland; blood
        pressure was very high, the pain he was in was debilitating and he was not given anything

        for the pain. RN "Jane Doe" said he probably had suffered another hernia, but did not
        submit the plaintiff to see or be scheduled to see a doctor. He putin for sick call the next

        day, and that was the first time he was told they could not help me as he Was an in-transit
        individual.                                                                 -


S.      On the last trip into Groveland, the plaintiff was not placed in a handicapped dorm. In fact,
        the plaintiff spent six [6] months going back and forth between Franklin and Groveland
        and was never placed in a handicapped dorm atGroveland until he slippdd and fell on
        water in the bathroom stall (Porter just cleaned and moppedbathroom: no wet floor sisn)
                                                              11                    ^
        and landedon his back on the toilet (see Exhibit G) (No handicap hand rails in stalls).

        After this incident on 9/20/2019, the facility realizedthat the plaintiff should probablybe

        moved "up thehill" so thathe was closer to the mess hall, "the pill shack;" and a dorm

        thatwas handicap accessible (this did not take place for a few weeks aftefthe fall).

        Unfortunately this accommodation was "too little, too late" as the fall haid occurred and

        the damage had been done. The plaintiff alleges that he was denied reasohable
        accommodations by not placing the plaintiff in handicap housing when hd first arrived at

        Groveland and made RN "Jane Doe" aware of his disabilities and showed the medical

        passes for the Back brace, cane, CPAP machine and Main Housing. The plaintiffs


     AUTHORIZED MEDICAL PASSES
" Accident Report (Groveland)
             Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 9 of 27




         disabilities were ignored and disregarded as the plaintiff       anin-transit innaate and not
         their concern.


T.       The plaintiffwas seen by a nurse the day ofthe fall (see Exhibit G) and was eventually
         put into see Dr. Hurley at Groveland on 9/24/2019, the plaintiff was told; by the doctor
         that his hands were tied because the plaintiffwas an in-transit inmate and did not belong

         to them, so there was not much the staffcould do for me. Dr. Hurley didhave x-rays (see

         Exhibit Q)'^ done ofmy back and re-scheduled my EMG (Electroneuromyography)(see
         Exhibit          11/15/2019 [denied]), butall thatwas notworth the time it took to schedule

         as the plaintiffwas sent back to Franklin and had to restart all medical prbceedings, which
         to this date, nothing has been done, exceptthe EMG-NCV.

U.       The plaintiffhad sent a letter and an accommodation request to Deputy Superintendent of
         Programs Walker (see Exhibit I)'^ at Groveland requesting help with my medical issues
         and to be transferred to Groveland to alleviate theissues of transport and his lack of

         medical attention. The plaintiff did not receive a reply from Dep. Walker and Dep.

          Walker did not take steps to ensure the plaintiff was being treated for his'disabilities or
          placed in a housing unit that was for handicap inmates per the medical permits from
          Franklin in which the plaintiff was placed in main housing for handicap purposes. The
          plaintiffs medical needs were ignored and the plaintiffwas made to suffer every trip that
          was taken into Groveland and on the road sincethe plaintiffstarted going-back and forth

          for court. After the fall, the pain in the plaintiffs back, grqin, and legs was getting worse
                                                                      !




          with no help from any ofthe staffat Groveland. He kept Jjeing told they dould not help

     Accident Report (Groveland)
     X-rays (Groveland)
" Denial of EMG-NCV
     Letter to Dep. Walker
            Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 10 of 27




         him since I was not their inmate, I was in-transit, and I belonged to Franklin. The pain

         caused the plaintiff to not be able to sleep, walk, go to the bathroom (urinate), and caused

         breathing issues as the painwas interfering with the plaintiffs eollapsed lung andheart

         issues. The farther the plaintiff is forced to walk, the pain inereases, especially in the groin

         area, where the nerves and muscles contraeteausing extreine pain in the groin.

V.       The lasttrip at Groveland, theplaintiff ranoutof his blood pressure medieation. The

         plaintiff submitted arefill request and received all other medication (see Exhibit J)'^
         except Metoprolol 100 mg. The fill date ofthe other medication was on Jiime 21,2019.
         The plaintiff wrote tothe nursing staff and even went to the eorreetions officer on the
         dorm to inquire about my medication. The dorm offieer ealled the infirmary and was told
         they would eall him back, but never did. The plaintiff did not reeeive the felood pressure
         medication until the return to Franklin on July 16,2019.

W.       The plaintiff suffered from constant headaches and blurred vision for the fentire time that
         the plaintiff was foreed to be without the medication. The plaintiff eould have went into a
         hypertensive erisis, experienced significant cardiac symptoms, had an exponentially
         increased likelihood of a cerebrovaseular aeeident or transient isehemic attack and a host

         of any other high risk cardiovaseular events.

 X.      On Getober 11,2019,theplaintiffaccepted a pleaagreeihent for Attempted Criminal

         Possession of a Controlled Substance, a Class E Felony, with a determinate sentenee of

         two [2] years and two [2] years post release supervision with eourt ordered shock
          ("Alternative") ineareeration. This ended thetrips between the faeilities.




     Franklin and Groveland Medical Records

                                                                                       •"              10
          Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 11 of 27




IV.     STATEMENT OF CLAIMS

                                            FIRST CLAIM


        Plaintiffs claim of deliberate indifference to a serious medical need and inadequate

medical care is governed by the EightAmendment prohibition against Cruel and Unusual

Punishment. "The Eighth Amendment forbids 'deliberate indifference to serious medical needs of

prisoners' (Soavone v. New York State Dept ofCorrectionalServices, 719 F. 3d 127,138 citing
Estelle V. Gamble, 429 U.S. 97, 97 S. Ct. 285, 50 L. Ed.2d 251 (1976). As the Supreme Court

ruled in Gamble, supra "[A]n inmate must rely onprison authorities to treat his medical needs; if
the authorities fail to do so, those needs will not be met.... [D]eniai of medical c^e may result in

pain and suffering which no one suggests would serve any penological purpose. The infliction of
such unnecessary suffering is inconsistent with contemporary standards ofdecenCy as manifested
in modem legislation codifying thecommon law" {Gamble, 97,104).                            '
        According to the United States Court ofAppeals, Second Circuit inSpavhne, supra:
            "A deliberate indifference claim contains two requirements. The fust requirement is objective
             'the alleged deprivation ofadequate medical must be 'sufficiently serious^. (Salahuddin v.
             Goord. 467 F. 3d 263, 269 [2"'' Cir. 2006] (quoting Farmer v. Brennan, 5i; l U.S 825, 834,
             114 S. Ct. 1970, 128 L.Ed.2D 811 [1994]. The second requirement is subjective: the charges
             officials must be subjectively reckless in their denial of medical care. Id. ati280. This means
             "that the charged official [must] act orfail to act while actually aware ofa substantial risk of
             harm, notintend harm. Id. And awareness may beproven "from the very fact that therisk
             was obvious" (Farmer, 511 U.S. at 842, 114 S.Ct. 1970).


        The Second Circuit further clarified the nature of a claim on inadequate rpedical care and

deliberate indifference to a serious medical need inAbreuv. Lipka, 788 Fed. Appx. 28 stating

that:                                                                   I                  ;


             "The medical need is considered "serious" where the denial
             of treatment "could result in further significant injury or the unnecessary
                                                                                                           11
         Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 12 of 27




           and wanton inflictionof pain." (Harrison v. Barkley, 219 F. id 132,
           136 \T^Cir2000]) (quotation marks omitted). "Deliberate
           indifference" requires allegations of the defendants' subjective
           state of mind: the prison official "kn[ew] ofand disregard[M]
           an excessive risk to inmate health and safety." (Smith v. Carpenter,
           316 F.3d 178, 184 [2"^ Cir2003]) (internal quotation marks omitted).



                                           FIRST PRONG


      The inquiry onthe first objective prong is to determine the seriousness ofthe underlying

medical conditionand the need for care for that condition. "The Second Circuit has stated that

medical need is serious if it presents 'a condition of urgency that may result in degeneration or

extreme pain" (Shabazz v. Howard, No. (:12-CV-1372 NAM/TWD, 2015 WL 5604662, at *4
(N.D.N.Y. Sept. 23, 2015) (quoting Chance v. Armstrong, 143 F-3d 698, 702            Cir. 1998]).
      The record is well established that the plaintiffsuffers from serious medical conditions

and has a well-documented need for care of those conditions. The record showsthat the plaintiff

sustained injuries to his neck, left shoulder, mid and low back, both hips, both legs and his groin
area after being struck by a motor vehicle onAugust 8,2015. Plaintiff suffered additional

injuries when he slipped on grease causing his legs to slide into a split which ripped muscles and
nerves in both the upper thigh area and groin while working which is documented in the

Independent Medical Examination (See Exhibit A)            This documentation was provided to
DOCCS and is part of his medical record. Plaintiff has had surgeries in both legs (nerve
decompression surgery and sports hernia); in his abdominal wall (four [4] hernia repairs); to
repair muscles and stretched nerves inhis abdominal wall; an upibilical hernia; has had three (3)
nerves cut in the left thigh area; and three (3) nerves cut in his lower back. Plaintiffs medical




  Independent Medical Examination, hereinafter "IME"
                                                                                                    12
         Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 13 of 27




records also document that he sustained injuries because of a hlood clot entering his limgs and

having right sided heart failure due to complications of the leftleg surgery.

      Plaintiff was prescribed numerous medications to deal with these medical conditions
including: two (2) diuretics (Dr. Pritti Mandalaywala removed plaintiffs diuretics without

consulting a specialist deviating from standard protocol for treatment Dr. Mandalaywala is not a

heart orlung specialist) for edema and Metoprolol for blood pressure. Inaddition, the plaintiff
was prescribed Lyrica (nerve pain), Neurontin (nerve piain), Amatriptalyn (nerve pain), Ibuprofen,
Oxycodone, and Tylenol. The plaintiff was taking these medications since August of2015 right
after the motorvehicleaccidentand this treatment is well documented in the Reserved Decision
                                                  •   •   18                      •V
from Workers Compensation Board (see Exhibit C) .

      The plaintiffs combined medical conditions are objectively serious and rheet the criteria
established by the Second Circuit, which stated, "amedical need is serious ifit jiresents 'a
condition ofurgency that may result in degeneration orextreme pain." There isno doubt that

failure to treat these medical conditionscan result in degeneration and extreme fain.



                                          SECOND PRONG




       The second prong in evaluating a deliberate indifference and inadequate medical care
claim requires that "the charged official must act Avith a sufficiently culpable state ofmind"
(Hathaway v. Coughlin, 37 F.3d 63 citing Wilson v. Setter, 5011 U.S. 294,298,Tll S.Ct. 2321,
2325,115 l.Ed.2d 271 [1991]). The Court continues to define this prong by stating:
           "Deliberateindifference requires more than negligence, but less than
           conduct undertaken for the very purpose of causing harm. See Farmer
           V. Brennan, 511 U.S. 825, —, 114 S.Ct. 1970, 1978, 128 L.Edj2d


  Reserved Decision from Workers' Compensation Board
                                                                                                  13
           Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 14 of 27




             811 [1994]). More specifically, a prison official does not act in a
             deliberately indifferent manner unless the official 'knows of and
             disregards anexcessive riskto inmates health or safety; theofficial
             must both be aware of facts from which the inference could be drawn
             that a substantial risk of serious harm exits, and he must also draw the
              inference ' Id. at —, 114, S.Ct. at 1979." {Hathaway v. Coughlin, supra
             at 66.



      A claim of deliberate indifference to an inmate's medical needs and inadequate medical

care can allege either that the defendants knew that failing to provide the complained ofmedical
treatment would pose a substantial risk to his health orthat the defendants should have known

that failing to provide the omitted medical treatment would pose a substantial risk to the inmate's
health.


      Upon arrival at Downstate, the plaintiffparticipated inthe medical screening and testing
provided to all inmates entering DOCCS custody. At that time the plaintiff informed the doctor
ofhis various conditions and prescriptions although he did not have copies ofthe Independent

Medical Examination or the Reserved Decision to provide to the doctor at that time. However,

the doctor was able to confirm the truth of the plaintiffs medical conditions bechuse of the

medical examination. It was clear that the doctor imderstood the seriousness of the plaintiffs

medical condition as the plaintiff was in a wheelchair and was transported viadirect van
transport from Steuben County Jail to Downstate and from Downstate to Franklin.
          Plaintiff has provided copies ofboth the Independent Medical Examinatibn and the

Reserved Decision (Since the first complaint, Franklin now has all medical records from

plaintiffs outside primary care physician and Strong Memorial iHospital) to the inedical and
facility staff atboth Franklin and Groveland. However, upon information and bOlief, plaintiff
alleges that the medical and facility staff dismissed those medieval records; did nbt use those
records to guide his medical treatment and care; and insisted on having their owh tests and
consultations completed (nothing has transpired to date) before|following the treatment protocol
                                                                                        •         14
           Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 15 of 27




that had been previously outlined byhis primary care physicians ^d specialists. This
demonstrates inadequate medical care and a clear deliberate indifference to the plaintiffs serious

medical needs. The defendants should have imderstood the seriousness of the medical conditions

and the need for adequate medical care and yet they failed to mitigate the risks and harms caused

by inadequate treatment ofthe plaintiffs serious medical conditions inviolation ofhis rights
guaranteed bythe Eighth Amendment of the U.S. Constitution.

         The plaintiffwould like to point in the IME (see ExhibitA)'^ performed by Dr. Helpenny,
page 3, paragraph 4, third sentence, he describes that the plaintiffs neurologist had done nerve
conduction testing ofthe lower extremities, which were, reported normal. Now, if we look atthe
EMG-NCV (see Exhibit             that was done on 12/31/2019, shows nerve damage (mild, chronic
radiculopathy involving the L>R L4, L5 roots), which the plaintiff did not have prior to any of
the falls while in DOCCS custody, especially the fall at Groveland (see Exhibit G)^' when the
plaintiff landed on his back. The plaintiff did not have the back brace on as the plaintiff was
attempting to use the bathroom when he slipped on water and landed on his back.
         In consideration of the objective prong for a deliberate indifference clairn based on

inadequate medical care, the court should conduct a two-part inquiry asking whether the prisoner
plead that he orshe was "actually deprived ofadequate medical care" and whether the
"inadequacy inmedical care was sufficiently serious." Thompson v. Racette, 519 Fed. Appx. 32,
 33 (2d Cir 2013) (citing Salahuddin, 467 F. 3d at279-80); Valdivieo v. Boyer, ^752 F. App'x 29,
 32 (2d Cir. 2018) ("[I]n cases where the inadequacy is in the medical treatment given," the
 analysis focuses on the inadequacy itself.) the oft-repeated refrain is, ''"so long afe the treatment is
 adequate, the fact that aprisoner might prefer adifferent treatmpt does not givC rise to an
, "IME
   EMG-NCV                                                                            i
   Accident Report (Groveland)
                                                                                                       15
         Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 16 of 27




Eighth Amendment claim." Chance, 143 F. 3d 703 (emphasis added). However, what is
adequate medical care?
                                                                                  i;



       The Second Circuithas foxmd medical care to be adequate in the pleadings indicate it "is a

reasonable response to the inmate's medical condition." Salahuddin, A61F. 3d 279 (citing
Farmer v. Brennan, 511 U.S. 825, 832, 844 114 S. Ct. 1970,128 L. Ed. 2d 811 (1994) (Thus,

"prison officials who act reasonably [in response to an inmate-health risk] cannot be found liable
under Cruel and Unusual Punishment Clause," and, conversely, failing "to take reasonable

measures" inresponse to a medical condition can lead to liability.") Inturn. Second Circuit
precedent instructs that an unreasonable response can take the shape of"conduct...exposing an
inmate to an unreasonable risk of future harm," Smith, 316 F. 3d at 188, a physician's choice "to

give less efficacious treatment for reasons not deriving from medical judgment," such as cost.
Chance, 143 F. 3d at 703-704, policy, Rodriguez, 606 Fed. Appx at 27;Brock,^\5 F. 3d 167, or

punishment. Gill, 824 F. 2d at 195. In sum, plaintiffs has established that the cafe was prima
facie inadequate because it was driven by considerations other than the medical needs ofthe
plaintiff.

       Instead of acknowledging adequate medical care must bebased on individualized medical

judgments, providers argue frequency of medical care equates to adequacy. (Plaintiff was seen

andsometimes treated, prescribed inadequate painmedication, never sentto painmanagement

clinic or seen any specialists or adequate testing provided) With all due respect,lthe frequency of

care does matter if the care itself is being driven by considerations other than the patient's

medical needs. In fact, the SecondCircuithas long held that even if prison officials give inmates

access to treatment, they may still be deliberately indifferent to a patient's needs. Archer v.

Dutcher, 733 F. 2d 14,16 (2d Cir 1984) (even if a plaintiffreceives "extensive'''and


                                                                                                  16
         Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 17 of 27




"comprehensive, if not doting, health care," he may still be able to identify deficiencies in care
that establish a deliberate indifference claim).

      Plaintiff asserts that:

      Defendant No. 1 - Dr. Hurley - violated his rights guaranteed by the Eighth Amendment

of the U.S. Constitution prohibited cruel andimusual punishment in that he denied theplaintiff

adequate medical care and showed deliberate indifference to his serious medical needs by failing

to address plaintiffs medical needs because he was not a Groveland inmate but was considered
"in-transit" and a Franklin inmate; and

       Defendant No. 2 -Deputy SuperintendentWalker - violated his rights guaranteed by

the Eighth Amendment ofthe U.S. Constitution prohibited cruel and unusual pxihishment in that
he denied the plaintiff adequate medical care and showed deliberate indifference to his serious
medical needs by ignoring the request for Reasonable Accommodations and not providing any
assistance to the plaintiff; and

       Defendant No. 3 - RN "Jane Doe" - violated his rights guaranteed by the Eighth

Amendment of the U.S. Constitution prohibited cruel and unusual punishment in that she denied

the plaintiffadequate medical care and showed deliberate indifference to his serious medical
needs by not appropriately evaluating the plaintiffs medical needs upon arrival'at Groveland.
Ensuring he was placed in an appropriate handicap dorm and not immediately submitting
plaintiff to a doctors consultation.




                                          SECOND CLAIM




                                                                                                     17
         Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 18 of 27




      Title II of the ADA provides that "no qualified individual with a disability shall, by reason

of sueh disability, be exeluded from partieipation in or be denied the benefits of ...apublie entity,

or be subjected to diserimination byany sueh entity" (42 U.S.C. § 12132). Similarly, section 504

of the Rehabilitation Act "protects a 'qualified individual with a disability from exclusion of

participation, denial of the benefits, or subjection to diserimination 'underany program or

activity receiving Federal financial assistance', because of the individual's disability" (West v.

Goord,2Q\l WL 3251253, [W.D.N.Y. 2017]). The protections offered under bothstatutes extend

to inmates in state correctional facilities. (See Pa. Dep't ofCorrs. V. Yeskey, 524 U.S. 206,213

[1998]) as cited in GoorJ, supra.

      In order to establish aprimafacie violation under these acts, plaintiff mu^t show that(I)

he isa qualified individual with a disability; (2) DOCCS isan entity subject to the acts; and (3)
he was denied the opportunity to participate in or benefit from DOCCS's services, programs, or

activities or DOCCS otherwise discriminated against him byreasons of his disability. Plaintiff

undoubtedly satisfies the first two elements: the plaintiff is a qualified individual because he

suffers from many debilitating disabilities (see Medical records, IME and Reserved Decision) or

that DOCCS is an entity thatis subject to the statutes. Fulton v. Goord, 591 F. 3d 37,43 (2d Cir

2009) (recognizing that DOCCS is subject to the ADA and RA). Both the ADA'and the RA
undoubtedly apply to state prisons and their prisoners. See Pa. Dep 't ofCorr. V. Yeskey, 524

U.S. 206,209, IIS S. Ct. 1952,141 L.Ed. 2d 215 (1998) (holding the ADA "unmistakably
                                                                  I                ,-j

includes State Prisohs and prisoners within its coverage").

       The plaintiff asserts that he is being subjected to discrimination by apublic entity in
violation of the ADA and RA by denial of reasonable aeeommodations by Deputy


                                                                                                     18
           Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 19 of 27




Superintendent Walker (Groveland), Dr. Hurley (Groveland) and RN "Jane Doe" (Groveland),
by being denied medical treatment, reasonable accommodations and by ignoring medical issues
from being transported onthe general population bus. All ofthese defendants were aware ofthe
medical issues, the need for handicap accessible living arraignments (Dorm), and issues with

transportation. Atany point, starting with the first trip into Groveland, any one ofthese

defendants could have intervened and made sure all of these issues were taken care of.

       The defendants have shown deliberate indifference to my disabilities by denying

reasonable accommodations, which resulted in pain, and suffering, exacerbatedExisting

disabilities and caused more injuries because oftrauma from being made to walk miles and
falling.                                                                          '
       The plaintiffhad advised RN "Jane Doe" and Dr. Hurley that he was in awheelchair prior
to coming to Franklin and that he should not have been removed from the wheelchair, as he
needed it for long distance. He was still left at Groveland inthe farthest dorm away from the
infirmary^ chow hall, and pill shack. The plaintiff was forced to walk over a mile to receive his
medication or meals. Deputy Superintendent Walker is in charge of allADA accommodations at

Groveland and should have knownthat moving the plaintiffto a Handicap dorm shouldhave

taken place when the plaintiff arrived at Groveland, instead this did not take place until after the
plaintiff fell in the bathroom in a non-handicap dorm as the plaintiffwas treated differently than
other inmates housed at Groveland as the staff treated the plaintiff as an in-transit inmate.

       "The Second Circuit has held that in cases involving reasionable accommddations in the

prison context, courts should employ "the well-established AD^^ and RA burden shifting
framework." (Wright v. N. Y. State Dept. ofCorr, 831 F. 3d 64,76 [2"'' Cir. 2016] as cited in
Kramer v. Department ofCorrection, 2019 WL 4805152). "Under that framework.


                                                                                                    19
           Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 20 of 27




            The plaintiff bears the initial burdensof both production and
            Persuasion as to the existence of an accommodation that is
            Faciallyreasonable. The burden of persuasion then shifts to the
            defendant to rebut the reasonableness of the proposed
            accommodation. The burden on non-persuasion is in essence
            equivalent to the burden of showing, as an affirmative defense,
            that the proposedaccommodation would cause the defendantto
            suffer an undue hardship." {Kramer v. Department ofCorrection,
            supra at *12).


      The plaintiff has clearly shown well-documented evidence! of his medical conditions and

his disabilities status that warrants the accommodations permitting direct transportation and

handicap accessible living (Dorm). The defendant acknowledges that even direct transport will
require him to be sitting for longer than (20) minutes but it significantly reduces the time in
transit andthe risk of falling and injuring or re-injuring the plaintiff. The reasonable

accommodation of handicap accessible living (dorm), would have prevented the plaintiff fi:om

falling in the bathroom ifthere were hand rails in the stall that the plaintiffcoul^ have used to
steady himself, instead the plaintiff landed on his back on the metal toilet re-injviring his low
back and causing more damage to groin area. The plaintiff was supposed to besent to see an
urologist, orthopedic, and neurology, but has not been seen by any specialist.      ,
   The plaintiff would like to show the sequence ofevents fi-om the time ofthe first falls atthe
   beginning ofthe trips between Franklin and Groveland and the lack ofmedical attention or
   scheduled tests that have been denied or ignored:

       •    Fell twice on the bus from Auburn Correctional to Wende Correctional on 6/6/2019

            (Northern District Claim)

       •    Scheduled for CT scanat Alice Hyde Medical Center pn 6/10/2019/first trip into

            Groveland: Was driven back to Franklin from Groveland; the plaintiff was awakened

            at 3:00 a.m. on Monday June 10, 2019 andinformed that he had a CT scanscheduled


                                                                                                    20
    Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 21 of 27




    in Malone, New York. The plaintiff hadjust arrived at the Groveland Facility theprior

    Thursday (6/6/2019) and the corrections officers at the facility made it known to the
    plaintiff that they wanted him torefuse the medical appointment and trip. However,

    the plaintiff did not refuse the trip because he was concerned about his medical issues;
    needed to understand what was going on withhim physically particularly because of

    the recent falls during the bus transport the following week to Groveland. Therefore,

    the corrections officers drove the plaintiffby van to Malone, New York(where the

     plaintiffhad just come from the prior week before on transit for the Ct scan) where
     they could have driven the plaintiffeight (8) miles down the road to Noyes Memorial
     Hospital in Dansville, New York where this CT scan could have been performed.
•    The results of the CT scan showed "no evidence of recurrent hernia seen." "No

     acutabnormality seen." This still did not diagnose the pain that the plaintiff is still

     having in his groin area.

•    The two falls on the bus from Auburn to Wende exacerbated the injuries/disabilities

     the plaintiffwas suffering from before re-incarceration. These two falls exacerbated
     the plaintiffs lowback, causing pain anddiscomfort.

• Again, when the plaintiffarrived back at Franklin, he went to sick call to request to see
     a doctor about the falls on transit, as RN "Jane Doe" at Groveland told the plaintiff

     that there was nothing she could do for him. The plaintiffwas scheduled to see Dr.

     Cahill who assured the plaintiff thathe was scheduling an MRI of hisback. To this

     date, no MRI has been done. Onarrival to Franklin the plaintiff saw Dr. Cahill on

     5/28/2019 at which time the plaintiff wastold by Dr. Cahill that a referral would be

     put infor an MRI. Upon research, the plaintiff requested copies ofthe denied referrals

                                                                                               21
       Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 22 of 27




         (see Exhibit           and discovered that the MRJ was neyer requested uiitil 11/12/2019 in
                                                                       I


         which it was denied. Either the first request back in May of 2019 was ignored or Dr.

         Cahill knew that it would be denied and just did not bother to request the referral.

         (Northern District Claim) This shows culpable deliberate indifference to theplaintiffs

         medical needs.


         The plaintiff alleges that even after reporting to RN "Jane Doe," (Groveland) Dr.

         Hurley (Groveland), Nursing staffat Franklin, Dr. Cahill (Franklin), and Dr.

         Mandalaywala (Franklin), thatno tests were conducted to discover the reasons why the

         plaintiff was suffering in so much pain. The plaintiff reported to Dr. Cahill that his

         issues were more than likely nerye related. Theplaintiff reported numbness in the left

         thigh area, problems urinating and radiating pain coming from his low back down both

         legs to his feet. Issues with walking as the bottom oftfte plaintiffs fe^t have
         secondary nerve pain.

         The CT scan (see Exhibit M)^^ was done before the slip and fall inthe Bathroom at
                                                                   I




         Groveland. The CT scan was also completedbefore the incident at Auburn (Northern

         District Claim), and there was never an MRI (see Exhibit L)^'^ completed and the
         EMG-NCV (see Exhibit K)^^ did show Mild, chronic radiculopathy ihvolving the
         L>RL4, L5 roots, completed afterlast trip and the assault and battery and the four [4]

         falls.
                                                                   I          •   c.

         Upon research on Westlaw; American Jurisprudence Proof ofFacts, tfte plaintiff
         would like to point out the signs and symptoms ofPeripheral Nerve tniury: (These


Referral request denial (MRI)
CT scan results
Referral request denial (MRI)
EMG-NCV results

                                                                                                  22
 Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 23 of 27




   signs and Symptoms are issues theplaintiff has andhave become worse since the4

   falls while in DOCCS custody)

          I. Diminished motor function (Muscle weakness); and

          II. Loss of Sensation; and

          III. Altered sensory perception; and

          IV. Inability to walk properly (Locationof limb in space); and

          V. Incoordination; and

          VI. Pain; and

          VII. Cramps; and

          VIII.Fasciculation (Muscle twitching); and

          IX. Abnormal deep tendon reflexes; and

          X. Autonomic disturbances - Impaired control                    '
                          •   Perspiration

                          •   Body temperature

                          •   High blood pressure

                          •   Bladder and Bowl issues

          XI. Hypersensitivity; and

          XII. Dysesthesia - Aching, burning and Electrical Charges.

The plaintiff would also like to point out symptoms of compression andentrapment
neuropathies: They develop slowly over weeks or months. Often, in early stages, the
                                         «              I



symptoms seem trivial and are ignored. Ifthe diagnosis is made early, and if the
                                                        I   •


offending mechanism is eliminated, the condition is usually reversible.




                                                                                      23
          Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 24 of 27




         Early on, abnormal sensations such as tingling and numbness predominate. Muscle

         weakness is usually discovered late, but careful questioning of the affected person may

         reveal that the personhas had some difficulty opening jars with the right or left hand, or

         has noticed that the right or left foot has been dragging a bit or slapping for months. (The

         plaintiffs hands cannot grip things tightly and the left foot drags while the limb feels lost

         in space) Compression syndromes rarely result in a significant loss of muscle bulk.

         Manipulation ortapping atthe area ofsuspected compression (such as vh-ist) will often
         aggravate the symptoms and help confirm the diagnosis. EMG-NCV studies performed
         two weeks after the initial compression injury will reveal a slowing conduction velocities.

         Later, ifthe compression persists or is severe, EMG-NCy studies may iiidicate a dropout
         (destruction) of axon fibers. In addition, EMG-NCV studies help characlerize the type of
         injury and locate the site ofcompression. Since compression neuropathies usually occur
         in the distribution of single peripheral nerves, it is important to determine specifically
         which nerve is involved.

         Many peripheral nerves are long and follow a superficial course (close to the skin) that
                                                                                         •i

         makes them distinctly vulnerable to mechanical injury. Mechanical injuries typically

         affect single nerves at sites where the nerves are most exposed to pressure and trauma.
         Compression and entrapment injury results from (1) anarrowing ofthe Anatomical
                                                                                                26
         passageways through which nerves travel or(2) repeated occupational trauma (The
         plaintiffs two accidents (car and work), the two falls on (he bus (Northem District Claim),
         thefall in the bathroom (Western District Claim) when plaintiff landed oh hisback, and



  Aguayo, "Neurojjathy Due to Compression and Entrapment," in Dyck et a]., eds, 1Peripheral Neuropathy 688
(1975)


                                                                                                             24
 Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 25 of 27




the fall out of the bus on the stairs (Northern District Claim) [straining low back and

groin])

If one was to read the plaintiffs medical records, compare the x-ray done by Dr. Hurley,

the CT scan, and'the EMG-NCV, and relied on the plaintiffs complaints of injury and

pain, a doctor who actually cares or is involved in the care and treatment of anindividual,

may have concluded that the plaintiff needs to be seen by specialists andproper testing

done to getto the center of the issue and help treat and control the plaintiffs pain. The

record reflects that neither doctor (Hurley, Cahill or Mandalaywala) took time to compare

the results or symptoms andsimply ignored theplaintiffs complaints andshowed

deliberate indifference to the plaintiffs serious medical needs.

It is well established that the plaintiff was being taken care of byoutsidd physicians for

many years for his disabilities. Courts in this circuit and across the covmlry have followed
suit finding a stated claim for anEighth Amendment violation when a prison doctor or
official interferes with prescribed care. (Gill v. Mooney, 842 F. 2d 192, 196 (2dCir.

1987).Pointedly, the court said "[ojbviously, courts cannot go around second-guessing

doctors. Butneither can they ignore gross misconduct bya doctor, especially when it

violates specific orders by the specialists in charge ofthe case. " (Martinez, 443 F.2d at
924)                                                                       '

Inaddition, the pain in the plaintiffs lower back is a pain level of 7-9/10. Diagnosis per

Dr. Patel (IME) (1) Spinal Stenosis inthe lumbar region (2) Sacroilitis (3) Neuralgia and
neuritis (4) Chronic pain (5) Chronic pain syndrome (6) Pudendal nerve entrapment (7)
Disc displacement; affecting mobility ofjoints andrange of motion.




                                                                                             25
       Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 26 of 27




      Plaintiff asserts that:




      Defendant No. 1 - Dr. Hurley - has discriminated against him in violation of his rights

imder the ADA and RA and shown a deliberate indifference to his serious medical needs by

denying him reasonable accommodations (Dormand DirectTransport) and medical attention
                                                                   i
which subjected the plaintiffto substantial risk of harmto his health and safety and the

unnecessary andunwanton infliction of painin violation of his rights imder the Eighth

Amendment of the U.S. Constitution; and



Defendant No. 2 ^-Deputy Superintendent Walker- has discrirninated against him in violation
                                                                   I.




ofhis rights under the ADA and RA and shown a deliberate indifference tohis serious medical
needs by denying him reasonable accommodations (Dorm and Direct Transport) and medical
attention which subjected the plaintiff to substantial risk ofharm to his health arid safety and the
unnecessary and unwanton infliction ofpain inviolation ofhis rights under the Eighth
Amendment of the U.S. Constitution; and

Defendant No. 3 - RN "Jane Doe" - has discriminated against him in violatioii of his rights

under the ADA and RA and shown a deliberate indifference to his serious medical needs by

denying him reasonable accommodations (Dorm and Direct Transport) and medical attention
which subjected the plaintiff to substantial risk ofharm to his health and safety and the
unnecessary and unwanton infliction ofpain in violation ofhis rights imder the Dighth
Amendment ofthe U.S. Constitution.                                     ^

V.     EXHAUSTION OF ADMINISTRATIVE REMEDIES                                       '


                                                                                                   26
          Case 6:19-cv-06927-DGL Document 14 Filed 05/26/20 Page 27 of 27




        On June 25,2019, the plaintiff filed a grievance at Groveland [GRVL-18823-19] (see

Exhibit        which was denied and appealed to the Superintendent who also in response denied

the grievance. The petitioner appealed the decision to CORC in Albany but has yet to receive a

response. When the plaintiff returned to Franklin, the petitioner grieved the same issue as the

grievancein Groveland and made a continuation of the grievance to further the complaint. The

Inmate Grievance Supervisor at Franklin forwarded the grievance back to the Inmate Grievance

Supervisor at Groveland, in which it was dismissed sayingthat the inmate was no longer affected

bythis issuCi I appealed to the grievance supervisor here at Franklin to have a review of the

dismissal done, but have not received an answer on that issue either. The petitioher stated that he

has exhausted his administrative remedies to the furthest possible steps that the 'petitioner could

take.


VI.     RELIEF SOUGHT

Plaintiffis seeking ($2,000,000) two-million dollars for compensatory and punitive damages
from Defendants.

XIII. DEMAND FOR JURY TRIAL

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands Utrial by jury.



DATE: /r7iAy \^ f <3tO3.0
                                                      ^laintiffFro jSe
                                                      Franklin Correctional Facility
                                                      62 Bare Hill Road, P.O. Box 10
                                                      Malone, New York 12953
Swop to before me this
/f^ay ofMay 2020»


      TARYPUBLI

                                       Deborah A. Gumbus
 Grievance (Groveland)               Reg. No. 01GU6304688
                                  Qualified in Franklin County                                    27
                                Commission Expires June 2,
